Citation Nr: 0504148	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-22 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability.  

2.  Entitlement to an increased disability rating for chronic 
arthritic cervical spine with degenerative disc disease, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1944 to 
February 1946 and from April 1946 to July 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to a total disability rating based on 
individual unemployability and granted an increased rating of 
40 percent, effective from September 1998, for the 
service-connected chronic arthritis of the cervical spine due 
to trauma with degenerative disc disease.  

The undersigned conducted a videoconference hearing in 
January 2005.  A transcript of the hearing is associated with 
the claims folder.

The issue of entitlement to a disability rating greater than 
40 percent for the service-connected chronic arthritic 
cervical spine with degenerative disc disease will be 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

FINDING OF FACT

The transcript of the personal hearing conducted in January 
2005 reflects the veteran's desire to withdraw his appeal of 
his claim for a total disability rating based on individual 
unemployability.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, to 
include the issue of entitlement to a total disability rating 
based on individual unemployability, by the veteran have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected a timely appeal of the November 1999 
rating decision that denied his claim of entitlement to a 
total disability rating based on individual unemployability.  
38 C.F.R. § 20.200 (2004).  Thereafter, at a conference 
conducted prior to the January 2005 videoconferencing 
hearing, the veteran stated his desire to withdraw his claim 
for a total disability rating based on individual 
unemployability from appellate review.  The veteran's desire 
was specifically noted during the January 2005 personal 
hearing.  Hearing transcript (T.) at 2-3.  

An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2004).  The 
transcript of the January 2005 personal hearing contains the 
veteran's clear desire to withdraw his claim for a total 
disability rating based on individual unemployability.  Thus, 
as the veteran has withdrawn this issue, there remain no 
allegations of error of fact or law for appellate 
consideration concerning this claim.  The Board does not have 
jurisdiction to review this issue on appeal, and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  


ORDER

The claim for a total disability rating based on individual 
unemployability is dismissed.  


REMAND

At the personal hearing conducted via videoconferencing 
before the undersigned Acting Veterans Law Judge in January 
2005, the veteran testified that he is receiving pertinent 
treatment from a therapist in his (the veteran's) home as 
well as at St. Luke's Hospital, Grand Oaks Health and 
Rehabilitation Center, and a facility in Palm Coast.  
T. at 5-7.  In this regard, the Board notes that, at the 
personal hearing, the veteran indicated that he would be 
submitting copies of records of such treatment.  T. at 5-8.  
While records of treatment that the veteran received at a 
private medical facility in Palm Coast between June and 
September 2000 are contained in the claims folder, it is 
unclear whether all records of pertinent treatment that the 
veteran has received at this facility are included in his 
file.  Furthermore, a complete and thorough review of the 
file indicates that no records of treatment that the veteran 
may have received at St. Luke's Hospital or at the Grand Oaks 
Health and Rehabilitation Center were received prior to, at, 
or following, the personal hearing in January 2005.  A remand 
is necessary, therefore, to accord the RO an opportunity to 
obtain, and to associate with the claims folder, copies of 
all such available records.  

Further, the Board acknowledges that, at the personal 
hearing, the veteran testified that he has not received 
treatment at a VA medical facility.  T. at 5.  However, 
records of recent treatment that the veteran has received at 
the Daytona Beach VA Outpatient Clinic between January 2002 
and August 2004 are contained in his claims folder.  On 
remand, therefore, the Board believes that the RO should 
attempt to obtain, and to associate with the claims folder, 
copies of any more recent records of treatment that the 
veteran may have received at this medical facility.  

Also at the personal hearing, the veteran testified that his 
service-connected cervical spine disability has worsened in 
severity since his last VA examination in November 2003.  
T. at 4, 12-13.  In particular, the veteran asserted that he 
now experiences severe limitation of motion of his neck.  
T. at 4-5.  As such, the veteran, through his representative, 
requested the opportunity to undergo a current VA examination 
of his service-connected cervical spine disability.  In view 
of the veteran's testimony regarding the worsening of his 
service-connected neck pathology as well as his assertion 
that he has received recent treatment for this disorder, the 
Board concludes that, on remand, he should be accorded a 
current VA evaluation of this disability.  

Moreover, the Board notes that, by an August 2004 rating 
action, the RO denied service connection for hypertension, a 
fusiform aneurysm, and a kidney disorder manifested by renal 
insufficiency and urinary incontinence.  In a letter dated 
one-and-a-half weeks later in the same month, the RO notified 
the veteran of the decision.  In two statements subsequently 
received at the RO in October 2004, the veteran expressed 
disagreement with the RO's denial of these service connection 
claims.  The Board finds that these statements represent a 
timely expression of disagreement with the RO's August 2004 
denial of service connection for hypertension, a fusiform 
aneurysm, and a kidney disorder manifested by renal 
insufficiency and urinary incontinence.  See, 38 C.F.R. 
§§ 20.201, 20.300, 20.302 (2004).  

Significantly, however, a statement of the case (SOC) 
regarding these service connection issues has not been 
issued.  As such, a remand is required to accord the RO an 
opportunity to furnish the veteran and his representative an 
SOC concerning these claims.  See, Manlincon v. West, 12 Vet. 
App. 328 (1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should furnish the veteran an 
SOC regarding the issues of entitlement 
to service connection for hypertension, a 
fusiform aneurysm, and a kidney disorder 
manifested by renal insufficiency and 
urinary incontinence.  The RO should also 
inform the veteran of the requirements 
necessary to perfect an appeal.  
38 C.F.R. § 19.26 (2004).  If and only if 
the veteran perfects his appeal by timely 
submitting a substantive appeal, these 
service connection issues should be 
returned to the Board for further 
appellate review.  

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who treated him for his neck 
problems since December 2000.  The Board 
is particularly interested in records of 
cervical spine treatment that the veteran 
has received from St. Luke's Hospital, 
Grand Oaks Health and Rehabilitation 
Center, and a facility in Palm Coast 
since December 2000.  After furnishing 
the veteran the appropriate release forms 
where necessary, the RO should obtain 
legible copies of the complete clinical 
records from each health care provider 
identified by the veteran.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.

3.  The RO should also procure copies of 
all records of neck treatment that the 
veteran has received at the Daytona Beach 
VA Outpatient Clinic since August 2004.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

4.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature and extent of the 
service-connected chronic arthritic 
cervical spine with degenerative disc 
disease.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

Specifically with regard to this 
service-connected disability, the 
examiner should provide the ranges of 
motion of the veteran's cervical spine.  
Furthermore, the examiner should note 
whether the veteran's neck exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his neck repeatedly over a period of 
time.  

Further, the examiner should discuss the 
presence or absence of neurological 
complications related to the veteran's 
service-connected cervical spine 
disability.  If a neurological disability 
is present found to be related to the 
veteran's service connected degenerative 
disc disease disability, the examiner 
should identify the nerve system 
involved.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8510 -8530).  He or she 
should also indicate whether the veteran 
experiences mild, moderate, or severe 
incomplete paralysis or complete 
paralysis of the affected nerve(s).  The 
veteran should be asked to provide 
information regarding the extent of any 
relief from any such symptoms.  

In addition, the examiner should obtain 
from the veteran information concerning 
the frequency of any incapacitating 
episodes (involving bed rest prescribed 
by a physician and treatment by a 
physician) that he has experienced as a 
result of his service-connected neck 
disability in the past 12 months.  Also, 
the examiner should note whether or not 
the veteran has favorable or unfavorable 
ankylosis of his entire spine.  

5.  The RO should then readjudicate the 
issue of entitlement to a disability 
rating greater than 40 percent for the 
service-connected chronic arthritic 
cervical spine with degenerative disc 
disease.  If the decision remains in any 
way adverse to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


